DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically in regards to Claims 8 and 9, the phrase the resilient mounting element lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajsigl et al (4513566).
Rajsigl teaches a divided housing with a rotor assembly of a rotor spinning machine (Figure), wherein the rotor assembly comprises a spinning rotor (Detail 11), a rotor shaft (Detail 12) and at least one rotor shaft bearing (Details 22, 24) and wherein the divided housing comprises a rotor section (portion surrounding rotor) and a bearing section (portion surrounding bearings), the rotor section surrounding the spinning rotor and the bearing section enclosing at least a part of the rotor shaft as well as at least one rotor shaft bearing,
characterized in that


    PNG
    media_image1.png
    541
    781
    media_image1.png
    Greyscale

the first part being a housing body extending over the rotor section as well as the bearing section (bottom of annotated figure) and
the second part being a housing cap closing an open part of the housing body in the bearing section (Detail 47).
In regards to Claim 2, Rajsigl teaches all rotor shaft bearings of the rotor assembly are arranged in the bearing section of the divided housing and/or that the housing cap extends over the full length of the bearing section (Details 22 and 24 are arranged in the bearing section).
In regards to Claim 6, Rajsigl teaches the housing has one opening in each of the rotor section and of the bearing section, the spinning rotor being accessible through one of the openings and/or an end of the rotor shaft is built as a belt roller protruding through the other of the openings (Column 3, lines 4-9). 

Rajsigl also teaches rotor spinning machine with at least one spinbox (Figure) comprising a divided housing with a rotor assembly of the rotor spinning machine, wherein the rotor assembly comprises a spinning rotor (Detail 11), a rotor shaft (Detail 12) and at least one rotor shaft bearing (Details 22, 24) and wherein the divided housing comprises a rotor section (portion surrounding rotor) and a bearing section (portion surrounding bearings), the rotor section surrounding the spinning rotor and the bearing section enclosing at least a part of the rotor shaft as well as at least one rotor shaft bearing,
characterized in that
in the bearing section, the divided housing is at least partially divided parallel to a longitudinal housing axis into two separate parts (see annotated figure above),
the first part being a housing body extending over the rotor section as well as the bearing section (bottom of annotated figure) and
the second part being a housing cap closing an open part of the housing body in the bearing section (Detail 47).
In regards to Claim 16, Rajsigl teaches the rotor spinning machine has many identical spinboxes each comprising the divided housing (Column 3, lines 7-8; multiple-unit spinning machine).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajsigl et al (4513566).
While Rajsigl essentially teaches the invention as detailed above, including the rotor section of the divided housing only being formed by the housing body (Figure), it fails to specifically teach that the spinning rotor is surrounded over 360°.  It would have been obvious, however, to one of ordinary skill in the art before the effective filing date of the claimed invention that this must be true, since the rotor would be left unprotected.  The figure of Rajsigl shows that the housing body surrounds the spinning rotor on the right side of the figure, but leaves the left side unfinished for the sake of illustration and the placement of detail numbers.  The housing would obviously continue over the whole of the rotor housing, and the ordinary skilled artisan would understand this to be true.  Otherwise, remnants such as below Detail 29 would be illogical.
   
    PNG
    media_image2.png
    236
    235
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 12-14 are allowed.  
Specifically, the prior art of record fails to teach or  reasonably suggest the recitations found therein, including the actual method steps of using the divided housing to insert the spinning rotor.
Claims 3, 4, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least European Patent (3412806) Figure 3, Biller et al (5755087) Figure 1, Rajsigl et al (4875334) Figures 1 and 2, Stahlecker (4059947) Figures 1 and 3, Stahlecker (4041688) Figure 2, and Ellingham (3875732) Figure 1 teach structures similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732